Citation Nr: 1200828	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran served on active duty from May 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran initially appealed the RO's denial of service connection for hearing loss and tinnitus in the November 2006 rating decision.  In a February 2008 rating decision, the RO granted service connection for hearing loss and tinnitus.  This is a full grant of the benefit sought and the Board will not address these issues.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current left knee disability.  


CONCLUSION OF LAW

The Veteran does not have a left knee disability which was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2011); Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded a VA examination in connection with his claimed knee disability in October 2007.  The Board has reviewed the examination report and determines that the opinion is adequate, as it is predicated on a full reading of medical records in the Veteran's claims file.  The examiner also provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

 It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are being claims.  As will be discussed below, it does not appear that the Veteran suffers from a current left knee disability.  

The Veteran's service treatment records show that in November 1974 the Veteran injured his left knee.  In a November 19, 1974 treatment note it was indicated that the Veteran injured his left knee while bowling.  He was diagnosed with a sprained left knee.  In a November 27, 1974 note, it was reported that the Veteran injured his left knee three months prior and that it began hurting again on November 19.  He was put on physical profile on November 20, 1974 for his left knee sprain.  In a November 1974 consultation sheet, the Veteran was diagnosed with probable left chondromalacia patella.  In August 1975, the Veteran reinjured his left knee while he was bowling.  He was diagnosed with left knee strain and given crutches.  In a separate August 1975 note, it was indicated that the Veteran was in a full left leg cast.  In the October 1975 separation examination, it appears that the Veteran's left knee injury had resolved as the Veteran's lower extremities were found to be clinically normal.  He denied any problems with this knee in the accompanying report of medical history.  

Post-service medical records are silent for diagnoses of a left knee disability.  During an October 2007 VA examination, the Veteran complained of left knee pain, weakness, fatigability and lack of endurance.  The examiner found no painful joints, no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive motion.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was normal.  There was no functional limitation on standing or walking.  There was no ankylosis of any joints.  Both legs were equal in length with no inflammatory arthritis.  His range of motion was from zero to 130 degrees.  There was no crepitus active or passive motion and the anterior and posterior cruciate ligaments were intact.  X-rays on both knees were normal.  The examiner found a normal examination of bilateral knees.  Having found normal knees, the examiner opined that the Veteran's left knee disorder was not caused by military service.  He reasoned that while the Veteran injured his knee during service the injury resolved as his x-rays were negative and remain negative.  

Turning to the Veteran's own assertions, he indicated experiencing and being treated for left knee pain during service.  He has also asserted that his pain has continued since service discharge   He is competent to give evidence about what he experienced during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms that come to his senses.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, knee disabilities are not the types of conditions that can be related to military service by lay testimony. Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to diagnose or provide an opinion as to the etiology of this disability.  

Further, the absence of documented complaints of knee problems for many years after his in-service complaints weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In balancing the evidence, the Board finds that entitlement to service connection for a knee disability is not warranted.  The Veteran has indicated that he has experienced knee pain during service.  His service treatment records corroborate this fact.  However, the Veteran's post-service records do not show continued complaints of or treatment for such problems.  The Board finds that the medical evidence does not support a finding that the Veteran has a current left knee disorder.  Without medical evidence of the current existence of a claimed condition, there may be no service connection.  See Degmetich, 104 F.3d 1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a left knee disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement for service connection of a left knee disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




